PER CURIAM:
Juventino Correa appeals the district court’s order granting summary judgment in favor of Roadway Express in Correa’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Correa v. Roadway Express, No. CA-00-587-1, 2003 WL 42143 (M.D.N.C. Jan. 2, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.